%0O-tS
                                 ELECTRONIC RECORD
                                                                            SOl-15

COA #      02-14-00176-CR                        OFFENSE:       22.02


           Quinn Ford, Jr. v. The State of
STYLE:     Texas                                 COUNTY:        Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   297th District Court


DATE: 05/28/15                     Publish: NO   TCCASE#:       1267457D




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Quinn Ford, Jr. v. The State of Texas       CCA#:
                                                                               SO/ »/ff
         APPSLLAA/r's                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:    OH/u/jpr                                    SIGNED:                           PC:_

JUDGE:   M1A.                                        PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD